DETAILED ACTION
Priority
Applicant’s claim for the benefit to 61/954174 filed March 17, 2014 and 14/644909 filed March 11, 2015 is acknowledged.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitation:
storing data on a remote computing device, the data being for an application executable on at least one client device; 
storing settings in a database of the remote computing device, the settings configured to, on a per-container basis, sync data of the at least one client device with data of a container of the database; and 
data of the client device and (ii) the database including settings to sync the data of the at least one client device with the data of the container, updating the data of the container.  

There is insufficient antecedent basis for the “data” in the claim.  Claims 10 and 17 recite substantially similar limitations and are rejected based upon the same rational.  Each unique claim label is expected to refer to a unique claim element, and each unique claim element is expected to have a unique claim label.  The recitation of “settings configured to, on a per-container basis, sync data of the at least one client device with data of a container of the database” lacks antecedent basis.  The previously recited “data” was stored on the remote computing device, while the presently recited “data” element is “data of the at least one client device” and “data of a container of the database”.  The use of the same claim label for distinct claim elements renders the meaning of the claim unclear.  One of ordinary skill in the art may reasonably identify the term “data” to refer to a single claim element (based upon the use of a single claim label), and be unable to identify the intended meaning of the claim.  In the last claim limitation, it is unclear what data is being referenced to.  When reading the claim as a whole it is unclear how many claim elements have been tied to the single claim label “data”.  For examination purposes this claim limitation has been construed to mean the following:
--	storing first data on a remote computing device, the first data being for an application executable on at least one client device; 
storing settings in a database of the remote computing device, the settings configured to, on a per-container basis, sync second data of the at least one client device with the first data of a container of the database; and 
in response to (i) a change in the second data of the client device and (ii) the database including settings to sync the second data of the at least one client device with the first data of the container, updating the first data of the container.  --

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1 recites the limitation “sync data”.  It is recognized that, within the field of art, the term ‘sync’ is an informal abbreviation of either the term ‘synchronization’ (when used as a noun), or the term “synchronize” (when used as a verb).  When the language “sync data” is used within a claim, it is typically being used to refer to synchronization data; wherein the term ‘sync’ is used in the normative format to define the type of data.  When read as a whole, this does not appear to be the case within the instant claims.  The instant claims appear to be using the term ‘sync’ as a verb to claim synchronizing the data.  This may confuse the reader, leading one of ordinary skill in the art to misunderstand the meaning of the claim language.  It is suggested that the claims be amended to recite the full term ‘synchronize’ instead of ‘sync’ when using the term as a verb.  For examination purposes this claim limitation has been construed to mean --synchronize the data--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockhart [2014/0059002].

With regard to claim 1 Lockhart teaches A method, comprising: 
storing data as the entries in the database (Lockhart, ¶159 “The Path ID 935 enables the repository 930 to store a number of entries in the database”; Figure 9, Repository 930 (e.g., repository 130)”) on a remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900”), the data being for an application as the application software (Lockhart, ¶158 “when the synchronization clients (e.g., an application software) running on the device receives a change notification and requests an update from the host server 900”) executable on at least one client device as the device (Id); 
storing settings (Lockhart, ¶159 “an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”) in a database as the repository (Lockhart, Figure 9, 930) of the remote computing device as the host server (Lockhart, Figure 9, 900), the settings configured to, on a per-container basis as based on an identifier of the folder (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder, and to determine the synchronization state of the folder of interest based on the search results”), sync data as synchronize content (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by of the at least one client device as the user’s devices (Id) with data of a container of the database (Lockhart, Figure 9, 930, 935); and 
in response to (i) a change as an upload of an edited or modified file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) in data of the client device (Lockhart, ¶148 “the host server 110 receives (710) a selection, from a user (e.g., user 316, Fig 3A), of a first synchronization state of a first folder in a workspace 302”) and (ii) the database including settings  (the host server 110 searches (720) the database 360 for entries (e.g., entries 361-365) of the folders related to the first folder based on an identifier of the first folder”) to sync the data of the at least one client device as the corresponding folder on the device of the user (Lockhart, ¶151 “the host server 10 synchronizes (740) content of the first folder in the workspace 302 with a corresponding folder on a device of a user based on the first synchronization state”) with the data of the container as the first folder in the workspace (Id), updating the data of the container (Lockhart, ¶152 “the host server 110 can also update (750), in the database 360, entries of the folders that are related to the first folder for the user and the collaborators to reflect the selected first synchronization state”).  

With regard to claim 2 Lockhart further teaches comprising providing entries in the database for respective ones of the containers as entries of the folders related to the folder of interest (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search , the entries indicating, on a per-container basis as per folder of interest (Id), whether to sync the respective containers as the synchronization state of the folder of interest (Id; ¶132 “The synchronization state can include (415) one or more of: (i) synchronized, (ii) partially synchronized, or (iii) unsynchronized”; Note” ¶131 “example processes 400 for a server (e.g., the host server 110, Fig 1)”; ¶154 “An example of host server 900 can be the host server 110 of Figure 1”).  

With regard to claim 3 Lockhart further teaches comprising the entries as entries of the folders related to the folder of interest (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”) indicating, on a per- container basis as per folder of interest (Id), whether the remote computing device employs a badging service, the badging service assigning a syncing status to respective containers as the synchronization state of the folder of interest (Id; ¶132 “The synchronization state can include (415) one or more of: (i) synchronized, (ii) partially synchronized, or (iii) unsynchronized”; Note” ¶131 “example processes 400 for a server (e.g., the host server 110, Fig 1)”; ¶154 “An example of host server 900 can be the host server 110 of Figure 1”) on an individual basis and communicating the syncing status to the at least one client device (Lockhart, ¶134 “the host server 110 displays (450) on a user interface (e.g., user interface 104), an icon for a respective folder that distinctively indicates a synchronization state of the respective folder”).  

 wherein the syncing status includes any of (i) sync complete as (i) synchronized (Id; ¶132 “The synchronization state can include (415) one or more of: (i) synchronized, (ii) partially synchronized, or (iii) unsynchronized”; Note” ¶131 “example processes 400 for a server (e.g., the host server 110, Fig 1)”; ¶154 “An example of host server 900 can be the host server 110 of Figure 1”), (ii) sync in progress as (ii) partially synchronized (Id), and (iii) sync failed as (iii) unsynchronized (Id).  

With regard to claims 5 and 12 Lockhart further teaches wherein the containers include a file-type container configured to store file-type data (Lockhart, ¶159 “entries of the folders related to the folder of interest”), and wherein storing the settings in the database - 40 -RLG/BDRAttorney Docket #: 1194-036.002 includes specifying sync settings as the synchronization state of the folder of interest (Lockhart, ¶159 “to determine the synchronization state of the folder of interest based on the search results”) for the file-type container at an individual file level (Lockhart, ¶41 “select only the desired folder(s), subfolder(s), or file(s) in their commonly shared workplace to be synchronized on one or more devices of theirs”; ¶84 “storing a row in the database for every single folder and subfolder (and potentially each file, if a file-level selective synchronization is to be implemented)”).  

With regard to claims 6 and 13 Lockhart further teaches wherein the containers include a file-type container configured to store file-type data (Lockhart, ¶159 “entries of the folders related to the folder of interest”), and wherein storing the settings in the database includes specifying sync settings as the synchronization  for the file-type container at a folder level (Lockhart, ¶41 “select only the desired folder(s), subfolder(s), or file(s) in their commonly shared workplace to be synchronized on one or more devices of theirs”; ¶84 “storing a row in the database for every single folder and subfolder (and potentially each file, if a file-level selective synchronization is to be implemented)”).  

With regard to claims 7, 14, and 19 Lockhart further teaches wherein storing the settings includes receiving, via an API (Application Program Interface) (Lockhart, ¶158 “the user interface module 912 provides application programming interface (API), an instruction specifying a particular container (Lockhart, ¶158 “The synchronization request module 914 can receive the user’s and collaborators’ devices synchronization requests, for example, when the synchronization clients (e.g., an application software) running on the device receives a change notification and requests an update from the host server 900”) and providing settings for the particular container (Lockhart, ¶159 “an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”).  

With regard to claims 8 and 15 Lockhart further teaches wherein the containers include identifiers as the identifier (Lockhart, ¶159 “an identifier of the folder of interest”) that uniquely identify the containers as the folder of interest (Id) in the remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900”), and wherein receiving the instruction (Lockhart, ¶158 “The synchronization includes the identifier of the particular container (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder, and to determine the synchronization state of the folder of interest based on the search results”).  

With regard to claims 9, 16 and 20 Lockhart further teaches wherein receiving the instruction providing sync settings for the particular data storage container (Lockhart, ¶158 “the user interface module 912 provides application programming interface (API)”) includes an instruction to create the particular container in the remote computing device (Lockhart, ¶71 “the user can select to create the first folder in the workspace 302 if it does not exist”; Note ¶64 “the host server 110 can synchronize, in response to a selection of the first synchronization state of the first folder in the workspace 302”).  

With regard to claim 10 Lockhart teaches A computing device as a computer system (Lockhart, ¶161), comprising memory and processing circuitry coupled to the memory (Lockhart, ¶157 “software embodied in a computer-readable (storage) medium for execution by the processor”), the computing device constructed and arranged to: 
store data as the entries in the database (Lockhart, ¶159 “The Path ID 935 enables the repository 930 to store a number of entries in the database”; Figure 9, Repository 930 (e.g., repository 130)”) on a remote computing device (Lockhart, ¶158 , the data being for an application as the application software (Lockhart, ¶158 “when the synchronization clients (e.g., an application software) running on the device receives a change notification and requests an update from the host server 900”) executable on at least one client device as the device (Id); 
store settings (Lockhart, ¶159 “an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”) in a database as the repository (Lockhart, Figure 9, 930) of the remote computing device as the host server (Lockhart, Figure 9, 900), the settings configured to, on a per-container basis as based on an identifier of the folder (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder, and to determine the synchronization state of the folder of interest based on the search results”), sync data as synchronize content (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by module 916”) of the at least one client device as the user’s devices (Id) with data of a container of the database (Lockhart, Figure 9, 930, 935); and 
in response to (i) a change as an upload of an edited or modified file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) in data of the client device (Lockhart, ¶148 “the host server 110 receives (710) a selection, from a user (e.g., user 316, Fig 3A), of a first synchronization state of a first folder in a workspace 302”) and (ii) the database including settings  (the host server 110 searches (720) the database 360 for entries to sync the data of the at least one client device as the corresponding folder on the device of the user (Lockhart, ¶151 “the host server 10 synchronizes (740) content of the first folder in the workspace 302 with a corresponding folder on a device of a user based on the first synchronization state”) with the data of the container as the first folder in the workspace (Id), updating the data of the container (Lockhart, ¶152 “the host server 110 can also update (750), in the database 360, entries of the folders that are related to the first folder for the user and the collaborators to reflect the selected first synchronization state”).  

With regard to claims 11 and 18 Lockhart further teaches to provide entries in the database for respective ones of the containers as entries of the folders related to the folder of interest (Lockhart, ¶159 “search the repository 930 for entries of the folders related to the folder of interest based on an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”), the entries indicating, on a per-container basis as per folder of interest (Id), (i) whether to sync the respective containers as the synchronization state of the folder of interest (Id; ¶132 “The synchronization state can include (415) one or more of: (i) synchronized, (ii) partially synchronized, or (iii) unsynchronized”; Note” ¶131 “example processes 400 for a server (e.g., the host server 110, Fig 1)”; ¶154 “An example of host server 900 can be the host server 110 of Figure 1”) and (ii) whether the computing device employs a badging service, the badging service configured to assign a syncing status to respective containers as the synchronization state of Id; ¶132 “The synchronization state can include (415) one or more of: (i) synchronized, (ii) partially synchronized, or (iii) unsynchronized”; Note” ¶131 “example processes 400 for a server (e.g., the host server 110, Fig 1)”; ¶154 “An example of host server 900 can be the host server 110 of Figure 1”) on an individual basis and communicate the syncing status to the at least one client device (Lockhart, ¶134 “the host server 110 displays (450) on a user interface (e.g., user interface 104), an icon for a respective folder that distinctively indicates a synchronization state of the respective folder”).

With regard to claim 17 Lockhart teaches A method, comprising: 
storing data as the entries in the database (Lockhart, ¶159 “The Path ID 935 enables the repository 930 to store a number of entries in the database”; Figure 9, Repository 930 (e.g., repository 130)”) on a remote computing device (Lockhart, ¶158 “the host server 900”; Figure 9 Host server 900”), the data being for an application as the application software (Lockhart, ¶158 “when the synchronization clients (e.g., an application software) running on the device receives a change notification and requests an update from the host server 900”) executable on at least one client device as the device (Id); 
(Lockhart, ¶159 “an identifier of the folder of interest, and to determine the synchronization state of the folder of interest based on the search results”) in a database as the repository (Lockhart, Figure 9, 930) of the remote computing device as the host server (Lockhart, Figure 9, 900), the settings configured to, on a per-container basis as based on an identifier of the folder (Lockhart, ¶159 “search the , enable syncing of data as synchronize content (Lockhart, ¶160 “which can update and synchronize content of the selected folder(s) onto the user’s devices based on the synchronization selection received by module 916”) of the at least one client device as the user’s devices (Id) with data of a container of the database (Lockhart, Figure 9, 930, 935); and 
in response to a change as an upload of an edited or modified file (Lockhart, ¶54 “an edit, a change, a modification, a new file, a conflicting version, an upload of an edited or modified file”) in the data of the application of the client device (Lockhart, ¶148 “the host server 110 receives (710) a selection, from a user (e.g., user 316, Fig 3A), of a first synchronization state of a first folder in a workspace 302”), updating the data of the container (Lockhart, ¶152 “the host server 110 can also update (750), in the database 360, entries of the folders that are related to the first folder for the user and the collaborators to reflect the selected first synchronization state”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-11, 14-16, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10, and 14 of U.S. Patent No. 10614041. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping provided in the following table.
Claims 5-6 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10614041 in view of Lockhart.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping provided in the following table.

Instant claims
1. A method, comprising: 




storing data on a remote computing device, the data being for an application executable on at least one client device; 
storing settings in a database of the remote computing device, the settings configured to, on a per-container basis, sync data of the at least one client device with data of a container of the database; and 













2. The method of claim 1, further comprising providing entries in the database for respective ones of the containers, the entries indicating, on a per-container basis, whether to sync the respective containers.  



3. The method of claim 2, further comprising the entries indicating, on a per- container basis, whether the remote computing device employs a badging service, the badging service assigning a syncing status to respective containers on an individual basis and communicating the syncing status to the at least one client device.  

4. The method of claim 3, wherein the syncing status includes any of (i) sync complete, (ii) sync in progress, and (iii) sync failed.  

5 and 12. The method of claim 2, wherein the containers include a file-type container configured to store file-type data, and wherein storing the settings in the database - 40 -RLG/BDRAttorney Docket #: 1194-036.002 includes specifying sync settings for the file-type container at an individual file level.  

6 and 13. The method of claim 2, wherein the containers include a file-type container configured to store file-type data, and wherein storing the settings in the database includes specifying sync 

7, 14, and 19. The method of claim 2, wherein storing the settings includes receiving, via an API (Application Program Interface), an instruction specifying a particular container and providing settings for the particular container.  

8 and 15. The method of claim 7, wherein the containers include identifiers that uniquely identify the containers in the remote computing device, and wherein receiving the instruction includes the identifier of the particular container.  


9, 16, and 20. The method of claim 7, wherein receiving the instruction providing sync settings for the particular data storage container includes an instruction to create the particular container in the remote computing device.  

10. A computing device, comprising memory and processing circuitry coupled to the memory, the computing device constructed and arranged to: 
store data on a remote computing device, the data being for an application executable on at least one client device; 


store settings in a database of the remote computing device, the settings configured to, on a per-container basis, sync data of the at least one client device with data of a container of the database; and 










in response to (i) a change in data of the client device and (ii) the database including settings to sync the data of the at least one client device with the data of the container, update the data of the container.  

11 and 18. The computing device of claim 10, further constructed and arranged to provide entries in the database for respective ones of the containers, the entries indicating, on a per-container basis, (i) whether to sync the respective containers and 




(ii) whether the computing device employs a badging service, the badging service configured to assign a syncing status to respective containers on an individual basis and communicate the syncing status to the at least one client device.

17. A method, comprising: 





storing data on a remote computing device, the data being from an application executable on at least one client device; 

storing settings in a database of the remote computing device, the settings configured to, on a per-container basis, 










in response to a change in the data of the application of the client device, updating the data of the container.
Patent #10614041
1. A method of syncing data in a backend system that provides services for supporting cloud-based software applications, the method comprising: 
storing, by a data storage service in the backend system, a set of data used by a cloud-based application…

1…storing, by the backend system, a set of sync settings for the set of data, the set of sync settings indicating whether the backend system employs a sync service for syncing the set of data stored in the backend system by the data storage service; and … wherein storing the set of sync settings for the set of data includes storing, by the backend server, a database, the database including, for each of multiple data storage containers, a database entry that specifies whether or not the sync service of the backend system performs syncing on the respective data storage container.



1… wherein storing the set of sync settings for the set of data includes storing, by the backend server, a database, the database including, for each of multiple data storage containers, a database entry that specifies whether or not the sync service of the backend system performs syncing on the respective data storage container…

3 depends on claim 1, …
4. A method as in claim 3, wherein the sync service includes a badging service that assigns a sync status to the set of data as stored locally on the respective computing machines on which the set of application instances run; and



4… the sync status indicating at least one of (i) that syncing is complete, (ii) that syncing is in process, and (iii) that syncing has failed


Lockhart, ¶41 “select only the desired folder(s), subfolder(s), or file(s) in their commonly shared workplace to be synchronized on one or more devices of theirs”; ¶84 “storing a row in the database for every single folder and subfolder (and potentially each file, if a file-level selective synchronization is to be implemented)”.  One of ordinary skill in the art would recognize that the containers recited in claim 1 may be read to be files or folders as these are known applications of 


1. … the developer API including one of an SDK (Software Development Kit…






10. …wherein the set of data is stored in a data storage container, the data storage container being accessible via a unique identifier that uniquely identifies the data storage container from among multiple data storage containers in the backend system…

14. The method of claim 1, wherein the instruction from the developer machine that provides the set of sync settings is accompanied by an instruction to create a container for the set of data in the backend system.

1. A method of syncing data in a backend system that provides services for supporting cloud-based software applications, the method comprising: 

storing, by a data storage service in the backend system, a set of data used by a cloud-based application…

1…storing, by the backend system, a set of sync settings for the set of data, the set of sync settings indicating whether the backend system employs a sync service for syncing the set of data stored in the backend system by the data storage service; and … wherein storing the set of sync settings for the set of data includes storing, by the backend server, a 

1…in response to (i) changes in the set of data and (ii) having stored sync settings indicating that the backend system employs the sync service for syncing the set of data, syncing the set of data among the backend system and the set of application instances

1… wherein storing the set of sync settings for the set of data includes storing, by the backend server, a database, the database including, for each of multiple data storage containers, a database entry that specifies whether or not the sync service of the backend system performs syncing on the respective data storage container…
3 depends on claim 1, …

4. A method as in claim 3, wherein the sync service includes a badging service that assigns a sync status to the set of data as stored locally on the respective computing machines on which the set of application instances run…

1. A method of syncing data in a backend system that provides services for supporting cloud-based software applications, the method comprising: 

storing, by a data storage service in the backend system, a set of data used by a cloud-based application…

1…storing, by the backend system, a set of sync settings for the set of data, the set of sync settings indicating whether the 

1…in response to (i) changes in the set of data and (ii) having stored sync settings indicating that the backend system employs the sync service for syncing the set of data, syncing the set of data among the backend system and the set of application instances


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156